DETAILED ACTION

This Office Action is in response to the amendment, filed on December 9, 2021.  Primary Examiner acknowledges Claims 2-21 are pending in this application, with Claims 2, 9, and 16 having been currently amended, and Claim 1 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (2003/0019493) in view of Haber et al. (5,435,282). 
As to Claim 2, Narayan discloses a method (best seen Figure 10) of delivering an aerosolized medication (“liquid medicament” Para 0064) to user’s respiratory system (“liquid droplets are ejected through mouthpiece 20 and are available for inhalation by the patient.” Para 0064), comprising: displacing a piston (140, “a canister 138 and a piston pump 140 will be cartridge 180 will be described in connection with piston pump 140 and canister 138, which in turn may be coupled to an aerosolization apparatus, such as apparatus 10, to aerosolize a medicament as previously described.” Para 0076) to force a volume of a liquid medicament (“liquid medicament” Para 0064) from a reservoir (138, “a canister 138 and a piston pump 140 will be described to illustrate an exemplary method for dispensing a unit volume of a liquid medicament to an aperture plate” Para 0066) of the cartridge (180); filtering (via 188/190) the volume of a liquid medicament (“liquid medicament” Para 0064) using a filter element (188/190, “Disposed within container 182 is a first filter 188 and a second filter 190. Filter 188 is disposed near inlet opening 184 and second filter 190 is disposed near outlet opening 186.” Para 0076) positioned within an end cap (182, “Cartridge 180 comprises a cylindrical container 182 having an inlet opening 184 and outlet opening 186.” Para 0076) of the cartridge (180); ejecting the volume of liquid medicament (“liquid medicament” Para 0064) onto a rear face (200, “Aerosol generator 198 further includes a cup shaped number 200 and a piezoelectric member 202 and operates in a manner similar to the aerosol generator 22 as previously described. Hence, when aerosol generator 198 is operated, liquid solution 194 is ejected from aperture plate 196 in droplet form as shown.” Para 0082) of a mesh (196, “aperture plate 196”) of an aerosol generator (198, “aerosol generator 198”) via an ejection opening (186, “outlet opening 186.” Para 0076) of the end cap (182) after the volume of liquid has been filtered (via 188/190); vibrating (via “piezoelectric member 202”) the mesh (196) of the aerosol generator (198) to aerosolize the volume of the liquid medicament (“liquid medicament” Para 0064) to produce a plume of ejected through mouthpiece 20 and are available for inhalation by the patient.” Para 0064) of an inhaler (10, Figure 1 - Para 0066).
Yet, Narayan does not expressly disclose “a piston that is positioned at a distal end of a reservoir…an end cap of the cartridge that is positioned on a proximal end of the reservoir, the proximal end being on an opposite side of the reservoir as the distal end”. 
Haber teaches a similar structure to Narayan suitable for performing a method for delivering aerosolized medication to a user’s respiratory system (Figures 1-3).  Explicitly Haber teaches a piston (66, “Located at the proximal end of the medication cartridge 60 is a piston 66. The piston 66 is carried by the head 69 of an elongated piston stem 68.” Column 5, Lines 5-10) positioned at the distal end of a reservoir of a cartridge (60, “Located at the proximal end of the medication cartridge 60 is a piston 66. The piston 66 is carried by the head 69 of an elongated piston stem 68.” Column 5, Lines 5-10) to force a volume of liquid medicament from the reservoir of the cartridge (60) through the displacement of the piston (66), a filter element (62, “In this regard, and as is best shown in FIG. 3, the proximal end of cannula 34 projects outwardly from a cylindrical leg 40 of the cannula support 36 to penetrate the septum 62 of medication cartridge 60, whereby cannula 34 and cartridge 60 will lie in fluid communication with one another.” Column 4, Lines 20-30) positioned in within an end cap (64, “Projecting proximally from the emitter housing 42 are a plurality of (e.g. four) gripping fingers 47 by which to surround and grasp the head 64 of the medication cartridge 60, whereby to couple the cartridge to the emitter housing 42 and thereby assure that the needle cannula 34 will remain 
The resultant effect of the construction of Haber is the movement of the piston (66) upward, compresses the reservoir of the cartridge (60) resulting in the puncturing of the filtering element (62) and thereby creating pressure from the piston (66) to direct the excitement of the liquid within the cartridge (60) to be released upon the vibrating mesh (22) of the aerosol generator (24) to facilitate the aerosolized delivery of medication within the size of “approximately 3 to 5 microns” (Column 3, Lines 35-40 - “Disposed within the seat 20 above the central opening 18 of emitter plate 16 is an emitter mesh 22. The emitter mesh 22 is a fine, screen-like matrix having apertures therein of approximately 3 to 5 microns. Bonded to the top of emitter plate 16 at one side of emitter mesh 22 is a piezoelectric disk 24.”). Thus, the construction of Haber is a known configuration suitable to provide “a nebulised air stream is created for quick and efficient delivery of a fluid medication to the respiratory tract of a patient through the deep lung.” (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the aerosolized delivery device and method of Narayan to include the orientation of the piston upstream (distal) to the reservoir and a filter element downstream (proximal) to the reservoir, as taught by Haber for the purpose of utilizing the displacement of the piston to force the passage of fluid to be aerosolized into an airstream for “quick and efficient delivery of a fluid medication to the respiratory tract of a patient through the deep lung.”

As to Claim 4, the modified Narayan, specifically Narayan discloses removing a removable cap (“cartridge 180 is removable from piston pump 140 so that cartridge 180 may be discarded following each use.” Para 0083) from the end cap (182) to expose the ejection opening (186), wherein the removable cap (“cartridge 180 is removable from piston pump 140 so that cartridge 180 may be discarded following each use.” Para 0083) is configured to interface with the end cap (182) such that the ejection opening (186) is closed by the removable cap (“cartridge 180 is removable from piston pump 140 so that cartridge 180 may be discarded following each use.” Para 0083) so as to block flow of the liquid medicament (“liquid medicament” Para 0064) through the ejection opening (186) any time the removable cap (“cartridge 180 is removable from piston pump 140 so that cartridge 180 may be discarded following each use.” Para 0083) is coupled with the end cap (182).
As to Claim 5, the modified Narayan, specifically Narayan discloses the cartridge (180) further comprises a check valve (via 156 interacting with 158, “Piston pump 140 comprises a piston member 156, cylindrical member 150, a valve seat 158 and compression spring 154. Piston member 156 has a frontal end 156A and a distal end 156B, with frontal end 156A providing the piston action and distal end 156B providing the valve action.” Para 0067) disposed between the end cap (182) and the reservoir (138) that is configured to permit only one-way 
As to Claim 6, the modified Narayan, specifically Narayan discloses the piston (140) extends an entire distance between opposing sidewalls of the reservoir (138); the piston (140) is solid so as to prevent the liquid medicament from passing through and/or beyond the piston (140); and the piston (140) seals a distal end of the cartridge (180) that is spaced apart from a proximal end of the cartridge (180).
As to Claim 7, the modified Narayan, specifically Narayan discloses passing the inspiratory flow through a restrictor array (via 24, “Apparatus 10 further includes an inhalation flow sensor 24 which detects the inhalation flow produced by the patient when inhaling from mouthpiece 22. Upon detection of the inhalation, sensor 24 sends an electrical signal to an electronic circuit (not shown) which in turn sends an alternating voltage to vibrate a piezoelectric member 26 of aerosol generator 22 to aerosolize a liquid. Sensor 24 preferably comprises a flexure foil and an electro-optical sensor. The flexible foil deflects in response to the inhalation airflow produced when a patient inhales from mouthpiece 20. The optical sensor is configured to detect deflection of the flexible foil so that a signal may be produced to vibrate piezoelectric member 26.” Para 0053) prior to entraining the aerosolized medicament.
	As to Claim 8, the modified Narayan, specifically Narayan discloses the filter element (188/190, “Disposed within container 182 is a first filter 188 and a second filter 190. Filter 188 is disposed near inlet opening 184 and second filter 190 is disposed near outlet opening 186.” Para 0076) is configured to inhibit microbial ingress into the cartridge (180).
providing the valve action.” Para 0067) disposed between the end cap (182) and the reservoir (138) that is configured to permit only one-way flow in an outward direction from the reservoir to the ejection opening to block microbial ingress into the reservoir from the ejection opening (186).
As to Claim 10, please see the rejection of Claim 2, wherein Narayan discloses filtering (via 188/190) the volume of a liquid medicament (“liquid medicament” Para 0064) using a filter element (188/190, “Disposed within container 182 is a first filter 188 and a second filter 190. Filter 188 is disposed near inlet opening 184 and second filter 190 is disposed near outlet opening 186.” Para 0076) positioned within an end cap (182, “Cartridge 180 comprises a cylindrical container 182 having an inlet opening 184 and outlet opening 186.” Para 0076) of the cartridge (180). 
As to Claim 12, the modified Narayan, specifically Narayan discloses sensing when a patient starts breathing; and automatically activating the aerosol generator based on the sensed breathing (“an inhalation flow sensor for detecting when a patient begins to inhale from an aerosolizing apparatus according to the invention.” Para 0034; “Apparatus 10 further Upon detection of the inhalation, sensor 24 sends an electrical signal to an electronic circuit (not shown) which in turn sends an alternating voltage to vibrate a piezoelectric member 26 of aerosol generator 22 to aerosolize a liquid. Sensor 24 preferably comprises a flexure foil and an electro-optical sensor. The flexible foil deflects in response to the inhalation airflow produced when a patient inhales from mouthpiece 20. The optical sensor is configured to detect deflection of the flexible foil so that a signal may be produced to vibrate piezoelectric member 26.” Para 0053; “When the patient inhales, the inhalation airflow causes flexible foil 28 to deflect and move extension 30 downward until it crosses light beam 38 and causes an optical interruption that is detected by transistor 36. Transistor 36 then sends a signal to trigger activation of an aerosol generator to produce an aerosol.  … By configuring inhalation flow sensor 24 in this manner, aerosol generator 22 is actuated only in response to the detection of an inhalation airflow produced by a patient. ” Paras 0054-0055). 
As to Claim 13, the modified Narayan, specifically Narayan discloses passing the inspiratory flow through a restrictor array (via 24, “Apparatus 10 further includes an inhalation flow sensor 24 which detects the inhalation flow produced by the patient when inhaling from mouthpiece 22. Upon detection of the inhalation, sensor 24 sends an electrical signal to an electronic circuit (not shown) which in turn sends an alternating voltage to vibrate a piezoelectric member 26 of aerosol generator 22 to aerosolize a liquid. Sensor 24 preferably comprises a flexure foil and an electro-optical sensor. The flexible foil deflects in response to the inhalation airflow produced when a patient inhales from mouthpiece 20. The optical sensor 
As to Claim 16, please see the rejection of Claim 2.  The difference between Claim 2 and Claim 16 is the addition of “sensing an inhalation of a patient at a mouthpiece of an inhaler”.  Narayan discloses sensing when a patient starts breathing; and automatically activating the aerosol generator based on the sensed breathing (“an inhalation flow sensor for detecting when a patient begins to inhale from an aerosolizing apparatus according to the invention.” Para 0034; “Apparatus 10 further includes an inhalation flow sensor 24 which detects the inhalation flow produced by the patient when inhaling from mouthpiece 22. Upon detection of the inhalation, sensor 24 sends an electrical signal to an electronic circuit (not shown) which in turn sends an alternating voltage to vibrate a piezoelectric member 26 of aerosol generator 22 to aerosolize a liquid. Sensor 24 preferably comprises a flexure foil and an electro-optical sensor. The flexible foil deflects in response to the inhalation airflow produced when a patient inhales from mouthpiece 20. The optical sensor is configured to detect deflection of the flexible foil so that a signal may be produced to vibrate piezoelectric member 26.” Para 0053; “When the patient inhales, the inhalation airflow causes flexible foil 28 to deflect and move extension 30 downward until it crosses light beam 38 and causes an optical interruption that is detected by transistor 36. Transistor 36 then sends a signal to trigger activation of an aerosol generator to produce an aerosol.  … By configuring inhalation flow sensor 24 in this manner, aerosol generator 22 is actuated only in response to the detection of an inhalation airflow produced by a patient. ” Paras 0054-0055). 
the output of the aerosol generator may be adjusted in proportion to the inhalation airflow. Such a proportional output from the aerosol generator is particularly advantageous in that it prevents the coalescence of particles and controls the aerosol production according to the inhalation flow. Control of the aerosol output may be adjusted by turning the aerosol generator on and off sequentially. The ratio between the on time and the off time, generally defined as the duty cycle, affects the net flow.” (Para 0056). 
As to Claim 18, pleases see the rejection of Claims 2 and 5.  Regarding the check valve, as addressed in Claim 5, Narayan discloses the cartridge (180) further comprises a check valve (via 156 interacting with 158, “Piston pump 140 comprises a piston member 156, cylindrical member 150, a valve seat 158 and compression spring 154. Piston member 156 has a frontal end 156A and a distal end 156B, with frontal end 156A providing the piston action and distal end 156B providing the valve action.” Para 0067) disposed between the end cap (182) and the reservoir (138) that is configured to permit only one-way flow in an outward direction from the reservoir to the ejection opening to block microbial ingress into the reservoir from the ejection opening (186).  Regarding the filter, as addressed in Claim 2, Narayan discloses filtering (via 188/190) the volume of a liquid medicament (“liquid medicament” Para 0064) using a filter element (188/190, “Disposed within container 182 is a first filter 188 and a second filter 190. Filter 188 is disposed near inlet opening 184 and second filter 190 is disposed near outlet opening 186.” Para 0076) positioned within an end cap (182, “Cartridge 180 comprises a cylindrical container 182 having an inlet opening 184 and outlet opening 186.” Para 0076) of the cartridge (180). 
As to Claim 19, the modified Narayan, specifically Narayan discloses the filter element (188/190) is downstream (best seen Figure 10) of the check valve (via 156 interacting with 158). 

Claims 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (2003/0019493) in view of Haber et al. (5,435,282), and further in view of Poss et al. (5,617,845). 
As to Claims 11 and 20, the modified Narayan, specifically Narayan discloses the inhaler (10) having a cartridge (180) for ejecting a volume of liquid medicament by displacing the piston (140) until a drop of the liquid medicament is dispensed.  Yet, does not expressly disclose “priming the cartridge prior to ejecting the volume of the liquid medicament” (Claim 20), wherein “the piston is air driven” (Claim 11). 
Poss teaches an inhaler similar in construction to the inhaler of Narayan having “a trigger operated pump (12,19, 20) is provided which can be manually primed before the inhalation process by means of a button (1,42) and which can be actuated in synchronism with the breathing” (Abstract), wherein “The inhaler also has a pump arrangement for generating a jet of compressed air (foreign air current) during the inhalation process. … The pump arrangement also has a pump piston 19 which is movably mounted in the pump base counter to the force of a spring 22. The pump piston 19 has an encircling groove 19a into which the releasing tongue 13 engages in the tensioned state of the spring 22 and holds the pump piston in the tensioned state.” (Column 4, Lines 35-50).  As stated by Poss, “In FIG. 14 the piston is in the top position after triggering and expulsion of the air, whereas FIG. 15 shows the piston in the primed state. This view shows particularly clearly the pump cylinder chamber above the piston 19 in which the air is compressed by the piston as it rises. On the pump cylinder chamber is the air outlet opening and the pressure channel 12a which opens into the bore 30 on the metering pin 8 in order to convey the dispersing compressed air into the appropriate chamber 8a or metering notch 7 (see also FIG. 11).” (Column 9, Lines 30-40). Poss teaches the culmination of the “trigged operated pump” is an inhaler which is in a “primed condition ready for inhalation” (Column 10, Lines 15-20).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the inhaler of the modified Narayan to include the ability to prime the inhaler utilizing air as taught by Poss to provide a suitable inhaler which is ready and optimized for propellant free delivery. 
As to Claim 21, please see the rejection of Claim 20.  The difference between Claim 20 and Claim 21 is the addition of “sensing, using aerosol generator software that the mesh is wet; and stopping the priming based on the sensing that the mesh is wet.” (Claim 21). The modified Narayan, specifically Narayan discloses “the voltage across piezoelectric member 26 is proportionally related to the amount of liquid in surface tension contact with an aperture plate 40 (see FIG. 3) of aerosol generator 22, it can be determined, based on the voltage, whether any liquid is left remaining.” (Para 0057), wherein “The delivered volume 68 adheres to aperture plate 40 by solid/liquid surface interaction and by surface tension forces until patient inhalation is sensed.” (Para 0065). Further, Narayan discloses “When the aerosol generator has been actuated for the expected time, the voltage sensing circuit is actuated to detect whether any liquid remains on the aperture plate as previously described.” (Para 0086).  Consequently, the circuitry of the voltage sensing circuit provides the “software” to operate the aerosol .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (2003/0019493) in view of Haber et al. (5,435,282) and further in view of Goodman et al. (5,404,871). 
As to Claim 14, the modified Narayan, specifically Narayan discloses the inhaler (10) having a sensor (24) for detecting inhalation; yet, does not expressly disclose “the restrictor array is configured to produce laminar flow that surrounds the aerosolized medicament” (Claim 14). 
Goodman teaches an inhaler similar in construction to the inhaler of Narayan having “the inspiratory flow path includes a means for providing a laminar flow through the inspiratory flow path so that the flow transducer detects the differential pressure across a laminar air flow. The laminar flow provides a flow and a flow path having linear characteristics for converting the differential pressures to flow rate. In embodiments not having a laminar flow means or using transducers and/or inspiratory flow paths not having such linear flow characteristics, such as .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (2003/0019493) in view of Haber et al. (5,435,282) and further in view of Hyde et al. (2012/0183949). 
As to Claim 15, the modified Narayan, specifically Narayan discloses the inhaler (10) having an optical sensor (34, “Inhalation flow sensor 24 further includes an optical sensor 32 which includes a light emitting diode (LED) 34 and a light sensitive transistor 36 placed in apposition to LED 34 so that LED 34 continuously transmits a light beam 38 to transistor 36.” Para 0054); yet, does not expressly disclose “illuminating at least a portion of a chamber in which the liquid medicament is ejected using an ultraviolet light after entraining the aerosolized medicament within inspiratory flow to provide microbial control between doses.” (Claim 15). 
Hyde teaches “sensors for sensing one or more markers in exhaled breath of the vertebrate subject can include gas chromatography, liquid chromatography, mass spectrometers (including proton transfer reaction mass spectrometry), or combinations ultraviolet (UV) or visible or fluorescence spectrophotometers (i.e., non-dispersive infrared spectrometer); aptamer sensor technology; amplifying fluorescent polymer (AFP) sensor technology; photo-ionization detectors, or ion mobility spectrometry technology.” (Para 0077).  Therefore it would have been obvious to one having ordinary skill in the art to modify the LED of the optical sensor of the modified Narayan to utilize UV light as taught by Hyde to be a known light spectrum suitable for sensing markers of a breath.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendments to further clarify and distinguish the claimed invention from the prior art made of record, upon performance of an updated search Primary Examiner located a conflicting reference which appears to state the newly claimed features. 
Haber states a method for delivering aerosolized medication to a user’s respiratory system (Figures 1-3).  Explicitly Haber teaches a piston (66, “Located at the proximal end of the medication cartridge 60 is a piston 66. The piston 66 is carried by the head 69 of an elongated piston stem 68.” Column 5, Lines 5-10) positioned at the distal end of a reservoir of a cartridge (60, “Located at the proximal end of the medication cartridge 60 is a piston 66. The piston 66 is carried by the head 69 of an elongated piston stem 68.” Column 5, Lines 5-10) to force a volume of liquid medicament from the reservoir of the cartridge (60) through the displacement of the piston (66), a filter element (62, “In this regard, and as is best shown in FIG. 3, the proximal end of cannula 34 projects outwardly from a cylindrical leg 40 of the cannula support 36 to penetrate the septum 62 of medication cartridge 60, whereby cannula 34 and cartridge 60 will lie in fluid communication with one another.” Column 4, Lines 20-30) positioned in within an end cap (64, “Projecting proximally from the emitter housing 42 are a plurality of (e.g. four) gripping fingers 47 by which to surround and grasp the head 64 of the medication cartridge 60, whereby to couple the cartridge to the emitter housing 42 and thereby assure that the needle cannula 34 will remain in fluid communication with cartridge 60 through the septum 62 thereof.” Column 4, Lines 35-45) of the cartridge (60) that is positioned on a proximal end of the reservoir (60), the proximal end being on an opposite side of the reservoir as the distal end.
In light of the teachings of Haber, it appears the modification of Narayan was a known construction suitable for imparting “a nebulised air stream is created for quick and efficient delivery of a fluid medication to the respiratory tract of a patient through the deep lung.” (Abstract - Haber). 
Therefore, in light of the aforementioned reasoning, the rejection of claims has been maintained and made FINAL.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785